Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
Upon the trial, the defendant introduced receipts of one Hesse to prove payments made to Hesse by defendant, on the joint account of plaintiff and defendant, and for a proportion of which, plaintiff was claimed to be liable to defendant.
These receipts were mere secondary evidence; the best evidence would have been the sworn testimony of Hesse as to the payment tiiade to him, or of any one else who saw the money paid.
For the error in admitting this evidence, the judgment is reversed, and the cause remanded.